DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/18/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The abbreviation EPS in Claim 3, line 2 is vague and indefinite.  Please set forth the unabbreviated text in the first instance.
Clarification and/or correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshie et al. (JP 20161898709A).
Regarding Claim 1, Yoshie (‘709) teaches fermented milk that is produced by fermentation of raw material milk, wherein a lactose concentration in the raw material milk is not more than 2.5% by mass with respect to a total amount of the raw material milk before fermentation of the raw material milk starts (See para. [0014] where in order to reduce the lactose content after completion of fermentation to 20 mM or less there is a method for using a fermentation mix comprising a milk starting material in which lactose content has previously been reduced as the starting material and/or a method in which a fermentation mix that comprises a milk starting material, in which lactose content has not been reduced, is subjected to fermentation after passing through a step for adding a lactose-degrading enzyme to the fermentation mix, degrading lactose to 20-30 mM, and inactivating the enzyme.

    PNG
    media_image1.png
    261
    737
    media_image1.png
    Greyscale

  See Example 1 and para. [0018] where an enzymatic reaction was performed with a lactose-degrading enzyme to adjust lactose content to be 27 mM or less.  


    PNG
    media_image2.png
    242
    734
    media_image2.png
    Greyscale

Since the molecular weight of lactose is about 342, adjusting lactose content to be 27 mM (about 9.2 g/L, thus, about 0.92 mass %) or less by performing an enzymatic reaction with a lactose-degrading enzyme and making the lactose content after completion of fermentation to be 20 mM (% 6.8 g/L, thus about 0.68 mass %) or less in the fermented milk production method.  Thus, not more than 2.5% by mass before fermentation starts.).
Regarding Claim 2, Yoshie (‘709) teaches wherein a lactose concentration in the fermented milk is not more than 1.25% by mass with respect to a total amount of the fermented milk (See para. [0014] where in order to reduce the lactose content after completion of fermentation to 20 mM or less there is a method for using a fermentation mix comprising a milk starting material in which lactose content has previously been reduced as the starting material and/or a method in which a fermentation mix that comprises a milk starting material, in which lactose content has not been reduced, is subjected to fermentation after passing through a step for adding a lactose-degrading enzyme to the fermentation mix, degrading lactose to 20-30 mM, and inactivating the enzyme.  See Example 1 and para. [0018] where an enzymatic reaction was performed with a lactose-degrading enzyme to adjust lactose content to be 27 mM or less.  Since the molecular weight of lactose is about 342, adjusting lactose content to be 27 mM (about 9.2 g/L, thus, about 0.92 mass %) or less by performing an enzymatic reaction with a lactose-degrading enzyme and making the lactose content after completion of fermentation to be 20 mM (% 6.8 g/L, thus about 0.68 mass %) or less in the fermented milk production method.  Thus, not more than 1.25% by mass before fermentation starts.).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Leary et al., Utilization of Lactose, Glucose, and Galactose by a Mixed Culture of Streptococcus thermophilus and Lactobacillus bulgaricus in Milk Treated with Lactase Enzyme, Applied Environmental Microbiology, July 1976, pp. 89-94.
Regarding Claim 1, O’Leary teaches fermented milk that is produced by fermentation of raw material milk, wherein a lactose concentration in the raw material milk is not more than 2.5% by mass with respect to a total amount of the raw material milk before fermentation of the raw material milk starts (See p. 89 and Abstract where O’Leary teaches the mechanism responsible for an increased rate of acid production when yogurt starter cultures are grown in milk treated with lactase enzyme was investigated by studying carbohydrate utilization and acid development by a mixed yogurt starter culture consisting of Streptococcus thermophiles and Lactobacillus bulgaricus; specifically, carbohydrate utilization by the mixed yogurt culture was more rapid when the lactose in the milk was partially prehydrolyzed; and the experimental results suggested that the more rapid acid development, which took place when a mixed yogurt starter culture was grown in milk containing prehydrolyzed lactose, was the result of a more rapid and efficient utilization of carbohydrate by S. thermophiles when free glucose in addition to lactose was available for fermentation.  See p. 89, right column, ll. 10-19, and p. 91 where O’Leary teaches that the sugar concentrations in lactase-hydrolyzed (LH) milk in which lactose was hydrolyzed prior to inoculation was 2.6 % glucose, 2.3% galactose, and 2.0% lactose.  Thus, not more than 1.25% by mass before fermentation starts.).

    PNG
    media_image3.png
    238
    526
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary et al., Utilization of Lactose, Glucose, and Galactose by a Mixed Culture of Streptococcus thermophilus and Lactobacillus bulgaricus in Milk Treated with Lactase Enzyme, Applied Environmental Microbiology, July 1976, pp. 89-94 in view of Makino et al., Application of exopolysaccharides (EPS) produced from Lactobacillus delbrueckii ssp. bulgaricus , and studies on increasing the production of EPS, Japanese Journal of Lactic Acid Bacteria, January 2013, 24(1):10-17.
Regarding Claim 3, O’Leary
Makino teaches that Lactobacillus delbrueckii ssp. bulgaricus OLL1073R-1 (1073R-1) was selected from 139 Lactobacillus bulgaricus strains on the basis of exopolysaccharide (EPS) production and interferon-gamma-inducing activity (See p. 17 and Abs.); 

    PNG
    media_image4.png
    76
    582
    media_image4.png
    Greyscale

wherein since L. bulgaricus and S. thermophilus produce lactic acid as a result of fermentation in yogurt production, acidity increases; and a highly positive correlation between acidity at completion of fermentation and EPS content was seen for 1073R-1 lactic acid bacteria yogurt and EPS content can be controlled/managed with the acidity at completion of fermentation (See p. 15, right col., last para. to p. 16, left col., l. 5.); wherein adding a buffer increases EPS content depending on the amount added and when doing so, an increase in the number of live 1073R-1 lactic acid bacteria was verified in 1073R-1 lactic acid bacteria yogurt (See p. 16, left col., last para. and FIG-10.); 

    PNG
    media_image5.png
    397
    560
    media_image5.png
    Greyscale

(See p. 16, right col., ll. 1-7, p. 17, Abs.).
O’Leary teaches as illustrated by the curves shown in FIG- 1 reductions in pH is observed when S. thermophilus alone and S. thermophilus plus L. bulgaricus were cultured in control and LH milks; and in both cases, acid production was more rapid in the LH milks (See p. 90, right col., last para. to p. 91, left col., l. 2, and FIG-1.).  

    PNG
    media_image6.png
    801
    452
    media_image6.png
    Greyscale

Thus, in order to provide a method for increasing EPS content in 1073R-1 lactic acid bacteria yogurt without changing acidity at completion of fermentation wherein fermentation time is further shortened on the basis of Makino, a person having ordinary skilled in the art at the time of filing could easily conceive, as in the mixed yogurt starter culture method of O’Leary in which pH in the milk was reduced more rapidly than in the control, of using (LH) milk in which the lactose has been hydrolyzed as 
Regarding Claims 4 and 5, O’Leary teaches the fermented milk discussed above, however, fails to expressly disclose further containing Lactobacillus bulgaricus, wherein a count of Lactobacillus bulgaricus included in the fermented milk is not less than 1.08 times and not more than 4.7 times of a count of Lactobacillus bulgaricus included in fermented milk obtained by fermentation of the raw material milk without degradation of lactose included in the raw material milk and containing: an OLL1073R-1 strain that is Lactobacillus bulgaricus, and not less than 25 (mg/kg) and not more than 100 (mg/kg) of EPS.
Makino teaches that Lactobacillus delbrueckii ssp. bulgaricus OLL1073R-1 (1073R-1) was selected from 139 Lactobacillus bulgaricus strains on the basis of exopolysaccharide (EPS) production and interferon-gamma-inducing activity (See p. 17 and Abstract.); wherein since L. bulgaricus and S. thermophilus produce lactic acid as a result of fermentation in yogurt production, acidity increases; and a highly positive correlation between acidity at completion of fermentation and EPS content was seen for 1073R-1 lactic acid bacteria yogurt and EPS content can be controlled/managed with the acidity at completion of fermentation (See p. 15, right col., last para. to p. 16, left col., l. 5).
With respect to Claim 4, optimizing lactose concentration in LH milk to arrive at the claimed parameters as discussed above with a configuration in which “the number of Lactobacillus delbrueckii ssp. bulgaricus contained in the fermented milk is 1.08-4.7 times the number of Lactobacillus delbrueckii ssp. bulgaricus contained in fermented milk in which the feedstock milk was fermented without degrading the lactose contained in the feedstock milk” falls within the scope of the claim.
With respect to Claim 5, a configuration in which the fermented milk contains “25-100 (mg/kg) of EPS” falls within the scope of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
October 20, 2021